Citation Nr: 0734972	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was the subject of a Board remand dated in July 
2004.


FINDINGS OF FACT

1.  The veteran was a member of a crew on a self-propelled 
90mm anti-tank gun during World War II.  He layed, aimed, and 
fired the gun in accordance with fire orders given by the gun 
commander in combat.

2.  The medical evidence of record demonstrates that the 
veteran has a bilateral hearing loss disability that is 
partly due to age and partly due to noise exposure.

3.  The evidence is at least in equipoise as to whether some 
portion of the veteran's current hearing loss disability is 
related to in-service combat-related acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
this claim.  Therefore, no further notice or development is 
warranted.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  

Case law provides a three-step analysis for analyzing claims 
pursuant to 38 U.S.C.A. § 1154(b).  In the first step of the 
analysis, VA must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  In the second step, 
the VA must then determine if the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service- connection," regardless of the 
absence of official records.  In the third and final step of 
the analysis, it is determined whether the government has 
come forward with enough evidence to rebut the presumption 
with "clear and convincing evidence to the contrary."  See 38 
U.S.C.A. § 1154(b); Maxson v. Gober, 230 F.3d 1330, 1332-3 
(Fed. Cir. 2000) (setting forth three-step analysis for 
1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000) (same three-step analysis).
   
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court, CAVC) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran's only claim for service-connected compensation, 
a claim for service connection for bilateral hearing loss, 
was received in October 2001.  In November 2001, in response 
to RO correspondence, he wrote that he was "basing my claim 
on some hearing damage from being a gunner on a tank for 8 
months in combat in World War II."

The veteran's military occupational specialties, as noted on 
his Separation Qualification Record, were heavy machine 
gunner and antitank gun crewman.  The Separation 
Qualification Records states that he operated as a member of 
a crew on a self-propelled 90mm gun.  He layed, aimed, and 
fired the gun in accordance with fire orders given by the gun 
commander in combat.  (Emphasis added.)  He was also 
responsible for care and maintenance of the gun.  He had 11 
months and 23 days of foreign service during World War II, 
from August 11, 1944, to August 3, 1945.  His service 
department documentation indicates that he served in two 
"battles and campaigns," Ardennes Rhineland, GO 40 WD 45, 
and Central Europe, GO 46 WD 45.  His character of service is 
indicated to have been excellent.

The veteran's service medical records were destroyed while in 
possession of the service department.  The Board therefore 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This increases the VA's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).   

The veteran acknowledges that, post-service, he worked in 
noisy factories from 1961 to 1990 and was required to wear 
hearing protection.  Records of employment at one factory, 
dated from 1963 to 1967, which were obtained upon remand of 
this case in July 2004, are positive for multiple burns, 
cuts, and injuries to the eyes and hands, but include no 
hearing-related notations and reflect no incidents of 
acoustic trauma.

A September 1991 uninterpreted private audiogram is of 
record.  

At a September 2002 VA audiological examination, pure tone 
thresholds in the right ear were 30 decibels at 500 hertz, 35 
decibels at 1000 hertz, 55 decibels at 2000 hertz, 70 
decibels at 3000 hertz, and 75 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 25 decibels at 500 
hertz, 30 decibels at 1000 hertz, 50 decibels at 2000 hertz, 
60 decibels at 3000 hertz, and 65 decibels at 4000 hertz.  
Word recognition was 90 percent in the right ear and 84 
percent in the left ear.  These findings constitute bilateral 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  

The September 2002 VA audiological examiner opined that the 
veteran's hearing loss was "not at least as likely as not 
related to service."  His rationale was that "there is no 
evidence to support that his present hearing loss is 
significantly due to military service as opposed to the 
sensorineural hearing loss that occurs as part of normal 
aging, and occupational noise exposure."  The examiner noted 
that in responding to a question in his initial application 
for compensation as to when his disability began, the veteran 
had written "1990."  He noted that the veteran relayed by 
history that he first had "bothersome hearing problems" in 
1990.  He further reasoned that, upon evaluation the 
veteran's audiological results, "over half of his hearing 
loss could be attributable to aging."  

The September 2002 VA examiner acknowledged, however, that 
"there is no doubt that [the veteran] was exposed to high 
intensity weapons noise which put him at risk for noise 
induced hearing loss while in the military."  This acoustic 
trauma, due to the firing of heavy guns in combat, is a near-
certainty and is legally presumed.  See 38 U.S.C.A. 
§ 1154(b).  The VA audiological examiner has indicated that 
the veteran has some degree of noise-induced hearing loss, in 
addition to age-related hearing loss.  The veteran has stated 
that he was required to wear hearing protection at his 
factory jobs.  The VA examiner has opined that it is less 
likely than not that any significant component of the 
veteran's hearing loss is due to his in-combat firing of 90mm 
antitank guns during World War II.  However, the Board finds, 
as a factual matter, that the most certain period of 
significant acoustic trauma for the veteran was his eight 
months as a World War II combat anti-tank gunner.  The VA 
examiner's report leaves substantial room for doubt that at 
least some significant component of the veteran's hearing 
loss disability is related to acoustic trauma in combat.  The 
finding required for the Board to deny the veteran's claim 
would be that all of the veteran's current hearing loss that 
is noise-induced is related to post-service occupational 
noise exposure, and none of it to the firing of heavy guns 
over a period of eight months' combat.  Such a finding would, 
in the Board's view, leave "a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility," in favor of the 
veteran's claim.  See 38 C.F.R. § 3.102.

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's current 
hearing loss disability is related to in-service acoustic 
trauma.  Accordingly, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted.  
See 38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(d).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
U. R. POWELLL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


